                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  JOHN DOES I-XIX, and JOHN
  ELLIOTT,                                       Case No. 1:13-cv-00275-BLW

         Plaintiffs,                             MEMORANDUM DECISION AND
                                                 ORDER
         v.

  BOY SCOUTS OF AMERICA, a
  congressionally chartered corporation
  authorized to do business in Idaho;
  CORPORATION OF THE PRESIDING
  BISHOP OF THE CHURCH OF JESUS
  CHRIST OF LATTER-DAY SAINTS, a
  foreign corporation sole registered to do
  business in Idaho; and CORPORATION
  OF THE PRESIDENT OF THE
  CHURCH OF JESUS CHRIST OF
  LATTER-DAY SAINTS AND
  SUCCESSORS, a foreign corporation
  registered to do business in Idaho,

         Defendants.


                                   INTRODUCTION

      The Court has before it a motion to exclude the testimony of John Rumel filed by

the Church and joined by BSA. The motion is fully briefed and at issue. For the reasons

expressed below, the Court will grant in part and deny in part the motion.

                                    BACKGROUND

      Professor Rumel teaches law at the University of Idaho Law School. Plaintiffs

intend to call him as a “summarization witness under Federal Rule of Evidence 1006



Memorandum Decision & Order – page 1
and/or 611.” See Exhibit C (Dkt. No. 403). Plaintiffs explain that he will not offer expert

testimony but will instead be asked to summarize documentary evidence that

       tends to prove or support Plaintiffs’ claims of constructive fraud against
       Defendants. Mr. Rumel may be asked to summarize or identify
       documentation tending to prove that Defendants represented that scouting
       was safe from the danger of child molestation. He may be asked to
       summarize and/or identify documents that tend to prove that scouting was
       not safe because of the danger of child molestation. He may be asked to
       summarize or identify documents that tend to prove that Defendants knew
       that scouting was not safe because of the danger of child molestation. He
       may be asked to summarize or identify documents that tend to prove that
       Defendants promoted, encouraged and helped create a relationship of trust
       and confidence between scoutmaster and scout. The documents Mr. Rumel
       may summarize and/or identify for the jury include the documents
       identified in Exhibit 1, attached hereto, and any document produced or
       described in any discovery by any party to this litigation.

Id. at p. 2 (emphasis added). The documents listed in Exhibit 1 include three IV Files –

those of Arnold, Schmidt, and Empey. But plaintiffs expand that list in their responsive

brief to this motion, asserting that Professor Rumel will be asked “to point out among the

thousands of pages of IV Files instances where BSA said things, in writing, that show it

was intentionally covering up child molestation in Scouting . . . .” Plaintiffs’ Brief (Dkt.

No. 469) at pp. 6-7. Indeed, plaintiffs will attempt through Professor Rumel to introduce

into evidence “hundreds (nearly a thousand or more) IV Files containing thousands of

pages of documents . . . .” Id. at p. 7.

       In addition to these IV Files, plaintiffs will also introduce through Professor

Rumel “hundreds, if not thousands of pages of other documents produced by defendants.”

Id. There documents include BSA Handbooks, BSA Charters & Bylaws, BSA Rules &

Regulations, BSA Annual Reports to Congress, BSA promotional material including


Memorandum Decision & Order – page 2
videos, Church Handbooks, and documents regarding the relationship between the

Church and BSA. See Exhibit 1 (Dkt. No. 403).

       Professor Rumel’s testimony, defendants argue, is not admissible under either

Rule 611 (a) or Rule 1006, because his testimony is not a summary contemplated by

these Rules but instead contains legal opinions. Defendants also point out that plaintiffs

have never identified what portions of the thousands of documents Professor Rumel will

rely upon in his summary testimony.

                                  LEGAL STANDARD

       Rule 1006 permits “use [of] a summary, chart, or calculation to prove the content

of voluminous writings, recordings, or photographs that cannot be conveniently examined

in court.” Because Rule 1006 is limited to voluminous “writings, recordings, or

photographs,” it does not allow a witness to summarize previously admitted oral

testimony. U.S. v. Baker, 10 F.3d 1374, 1411 (9th Cir. 1993), overruled on other

grounds, U.S. v. Nordby, 225 F.3d 1053 (9th Cir. 1995). But Baker did allow a summary

of oral testimony under Rule 611(a), which authorizes the court to “exercise reasonable

control over the mode . . . of . . . presenting evidence so as to (1) make these procedures

effective for determining the truth, [and] (2) avoid wasting time . . . .” To support that

ruling, Baker cited to the leading treatise on evidence. See 5 Jack B. Weinstein and

Margaret A. Berger, Weinstein’s Evidence, ¶ 1006[03] (1993) (stating that a summary

“prepared by a witness from his own knowledge to assist the jury in understanding or

remembering a mass of details . . . is admissible, not under Rule 1006, but under such

general principles of good sense as are embodied in Rule 611(a)”).

Memorandum Decision & Order – page 3
          Since Baker “[t]here is no legitimate dispute that the Ninth Circuit allows the use

of non-expert summary witnesses.” U.S. v. Singh, 2017 WL 4700042 at *3 (E.D. Ca.

Oct. 19, 2017). But Baker cautions that this use should be limited to “exceptional cases,”

and is “generally the purpose and province of closing argument . . . .” Baker, 10 F.3d at

1412. 1

                                          ANALYSIS

          The Court begins by addressing that portion of Professor Rumel’s testimony

where he intends to simply read from selected documents; the Court will address later in

this decision his intent to comment on what the document “tends to prove.”

          The sheer mass of documentation in this case warrants some type of summary

witness. There are thousands of pages of underlying documents that would overwhelm

and confuse jurors unless counsel could work with a witness to read from certain

documents.

          Such summaries are governed by either Rule 1006 or Rule 611(a), and plaintiffs

offer Rumel’s testimony under both Rules. The Court finds that Rule 611(a) is a better fit

than Rule 1006 for several reasons. First, Rule 1006 contemplates admitting into

evidence a summary of documents too voluminous to be introduced into evidence

themselves, but here plaintiffs intend to offer into evidence the underlying documents.

See Trust v. Apple Inc., 2013 WL 12094821 at *11 n. 13 (S.D.Ca. May 7, 2013) (quoting




         While Baker involved a summary of trial testimony, its analysis applies with
          1

equal strength here.

Memorandum Decision & Order – page 4
3 Saltzburgh, et al., Federal Rules of Evidence Manual 611 (10 ed., 2011) (stating that

“Rule 611(a) is much more apt authority [than Rule 1006] for summaries of evidence that

has already been presented at trial”).

       Second, Rule 1006 contemplates that the summary be admitted into evidence yet

the “summary” here will be the testimony of Professor Rumel reading selected portions

of the documents. He is not an expert, and his testimony is not evidence in itself – the

evidence is the document from which he will read. Rule 611(a), unlike Rule 1006, treats

Professor Rumel’s testimony as mere demonstrative evidence requiring a limiting

instruction warning jurors that he is not testifying as an expert, that his testimony is not

evidence, and that the jurors will be the final judges of what the documents mean. U.S. v.

Wood, 943 F.2d 1048, 1053 (9th Cir. 1991).

       For these reasons, the Court will allow Professor Rumel to read from certain

documents, admitted into evidence, pursuant to Rule 611(a). In allowing that limited

testimony, however, the Court will exclude any evidence concerning Professor Rumel’s

career, qualifications, or personal background. If the jury hears that he is a law professor,

they will give his testimony weight it does not deserve. Instead, Professor Rumel will

function as a document reader, simply reading portions of documents identified by

counsel.

       The Court will address next his intent to comment on the documents he reads

from, and to discuss what the document “tends to prove.” For example, plaintiffs will ask

Professor Rumel “to point out among the thousands of pages of IV Files instances where

BSA said things, in writing, that show it was intentionally covering up child molestation

Memorandum Decision & Order – page 5
in Scouting . . . .” Plaintiffs’ Brief (Dkt. No. 469) at pp. 6-7. As another example,

plaintiffs will have him testify that “Scoutmaster’s Handbooks encourage the

Scoutmaster to spend time alone with the boys for ‘personal growth conferences,’ thus

giving the child molester cover for wanting to spend time alone with his victim.” Id.

       In these representative examples, Professor Rumel will be going beyond just

reading from documents but will also be commenting on what the documents “tend to

prove” – that is, offering his opinion concerning how specific documents satisfy various

elements of constructive fraud. This testimony is nothing but an expert legal opinion

rendered by a witness who has not been designated as an expert. Such testimony is

inadmissible. See Nationwide Transport v. Cass Information, 523 F.3d 1051, 1058 (9th

Cir. 2008) (excluding opinion testimony in the form of legal conclusions).

       For the same reasons, counsel for Doe XII cannot include in their questions to

Professor Rumel any commentary on the relevance of a document to the elements of

constructive fraud. To illustrate the scope of the Court’s ruling, the Court sets forth two

contrasting questions below, one allowed, the other prohibited:

              Prohibited Question: “Professor Rumel, in your review of the documents,

              did you find documents showing that the Boy Scouts had knowledge of

              abuse?”

              Allowed Question: “Professor Rumel, please read the second full

              paragraph on page 5 of Exhibit X.”

       These examples should make clear that Professor Rumel will function simply as a

document reader. See U.S. v. Safavian, 435 F.Supp.2d 36, 42 (D.D.C. 2006) (allowing

Memorandum Decision & Order – page 6
FBI agent as a summary witnesses to read from admitted emails but excluding “any

testimony beyond the bare fact of what words appear on a particular e-mail”).

       Plaintiffs complain that these random readings without explanation will confuse

the jury. That underestimates jurors’ capability and is temporary in any event. Any

confusion will last no longer than closing argument when counsel has an opportunity to

explain how the passages read by Professor Rumel satisfy the elements of constructive

fraud. Baker, 10 F.3d at 1412 (stating that a summary of testimony is “generally the

purpose and province of closing argument”).

       Finally, the Court will address defendants’ concern that plaintiffs have not

revealed the passages that Professor Rumel will read during his testimony. The

substantive trial date for Doe XII has not yet been set and awaits the result of the trial on

the settlement issue. If that jury finds that Doe XII did not settle his constructive fraud

claim, and a trial date is set to resolve that claim, the Court will require that thirty days

after that jury verdict, Doe XII shall provide to defendants a list of the documents that

Professor Rumel will read from as part of his summary and identify the passages in those

documents that he intends to read. The defendants will be under the same deadline if

they elect to use a witness to testify in a similar manner.

Conclusion

       In conclusion, the Court will grant in part and deny in part the motion to exclude

Professor Rumel’s testimony. The Court will deny that part of the motion that seeks to

exclude testimony from Professor Rumel where he is simply reading from an admitted



Memorandum Decision & Order – page 7
document. The Court will grant that part of the motion seeking to exclude any testimony

(or questions from counsel) regarding the following matters:

          1. Professor Rumel’s career, profession, education, or personal background;

          2. Any commentary or opinion about the documents from which he reads or

             what they tend to prove.

          3. Any questions from counsel directed to Professor Rumel characterizing in

             any way the document that counsel wants him to read.

                                        ORDER

      In accordance with the Memorandum Decision above,

      NOW THEREFORE IT IS HEREBY ORDERED, that the motion to exclude

Rumel summary (docket no. 401) is GRANTED IN PART AND DENIED IN PART,

based on the decision above.



                                                DATED: June 11, 2019


                                                _________________________
                                                B. Lynn Winmill
                                                U.S. District Court Judge




Memorandum Decision & Order – page 8
